           Case 3:20-cv-04957-RS Document 40 Filed 06/24/21 Page 1 of 3




 1 ANDREW D. HEROLD, ESQ., BAR NO. 178640
   aherold@heroldsagerlaw.com
 2 NICHOLAS B. SALERNO, ESQ., BAR NO. 167840
   nsalerno@heroldsagerlaw.com
 3
   DREW P. ROSELL, ESQ., BAR NO. 306524
 4 drosell@heroldsagerlaw.com
   HEROLD & SAGER
 5 550 Second Street, Suite 200
   Encinitas, CA 92024
 6 (760) 487-1047 / (760) 487-1064 FAX

 7
   Attorneys for Defendant ENDURANCE AMERICAN SPECIALTY INSURANCE COMPANY
 8 (erroneously sued herein as ENDURANCE AMERICAN SPECIALTY INSURANCE
   COMPANY dba ENDURANCE INTERNATIONAL INSURANCE)
 9

10                               UNITED STATES DISTRICT COURT
11               NORTHERN DISTRICT OF CALIFORNIA – OAKLAND DIVISION
12 JAD JABER and SUAD JABER, individually          CASE NO. 3:20-cv-04957-RS
   and as trustees for the JABER FAMILY
13
   LIVING TRUST; NAJEEB SHIHADEH, an
14 individual; MARY CHRISTINE SHIHADEH,            STIPULATION AND PROPOSED
   an individual; DAOUD SALFITI, an                ORDER TO EXTEND DEADLINE TO
15 individual; FAHED SALFITI, an individual;       FILE STIPULATION OF DISMISSAL
   and HAIFA SALFITI, an individual,
16
                   Plaintiffs,                     Judge: Hon. Richard Seeborg
17
           vs.
18
   ENDURANCE AMERICAN SPECIALTY
19 INSURANCE COMPANY dba
   ENDURANCE INTERNATIONAL
20 INSURANCE; SOMPO INTERNATIONAL
   HOLDINGS LTD, and DOES 1 through 20,
21 inclusively,

22                 Defendants.
23

24

25 / / /

26 / / /
27 / / /

28 / / /
                                               1
     STIPULATION AND PROPOSED ORDER TO EXTEND DEADLINE                CASE NO. 3:20-cv-04957-RS
           Case 3:20-cv-04957-RS Document 40 Filed 06/24/21 Page 2 of 3




 1           Plaintiffs JAD JABER and SUAD JABER, Individually and as trustees for the JABER

 2 FAMILY LIVING TRUST, NAJEEB SHIHADEH, MARY CHRISTINE SHIHADEH, DAOUD

 3 SALFITI, FAHED SALFITI and HAIFA SALFITI (collectively, “Plaintiffs”) and Defendant

 4 ENDURANCE           AMERICAN         SPECIALTY           INSURANCE      COMPANY          dba    SOMPO

 5 INTERNATIONAL INSURANCE (“Endurance”), by and through their respective undersigned

 6 counsel, hereby jointly stipulate as follows:

 7           1.     On May 10, 2021, the parties filed a Notice of Dismissal (ECF No. 38);

 8           2.     Later on May 10, 2021, the Court issued a Standby Order of Dismissal (ECF No.

 9 39) vacating all pretrial and trial dates and requiring the parties to file a stipulation of dismissal by

10 June 24, 2021 or appear on July 1, 2021, and show cause why the case should not be dismissed;

11           3.     The parties have exchanged a proposed settlement agreement, but additional time is

12 needed to finalize the agreement and to fund the settlement under the terms of the agreement

13 before dismissal is warranted;

14           4.     Based upon the foregoing, the parties agree and stipulate that good cause exists and

15 respectfully request that the Court extend the deadline to submit a stipulation of dismissal by 90

16 days to allow the parties to finalize the settlement before the dismissal of this matter; and

17 / / /

18 / / /

19 / / /

20 / / /

21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /
27 / / /

28 / / /
                                                        2
     STIPULATION AND PROPOSED ORDER TO EXTEND DEADLINE                          CASE NO. 3:20-cv-04957-RS
         Case 3:20-cv-04957-RS Document 40 Filed 06/24/21 Page 3 of 3




 1          5.     The person filing this document hereby attests that all signatories indicated with an

 2 “/s/”, and on whose behalf this filing is submitted, concur in the document’s content and have

 3 authorized filing of the same.

 4 DATED: June 24, 2021                               WESTON LAW GROUP, PC

 5                                                    /s/ Stephanie Meyer
                                                      Jonathan W. Black, Bar No. 275017
 6
                                                      Jonathan@Westonlawpc.com
 7                                                    Stephanie Meyer, Bar No. 311036
                                                      Stephanie@Westonlawpc.com
 8                                                    Attorneys for Plaintiffs JAD JABER, SUAD
                                                      JABER, individually and as trustees for the
 9                                                    JABER FAMILY LIVING TRUST, NAJEEB
                                                      SHIHADEH, MARY CHRISTINE
10
                                                      SHIHADEH, DAOUD SALFITI, and HAIFA
11                                                    SALFITI

12
     DATED: June 24, 2021                             HEROLD & SAGER
13
                                                      /s/ Nicholas B. Salerno
14                                                    Andrew D. Herold, Bar No. 178640
15                                                    aherold@heroldsagerlaw.com
                                                      Nicholas B. Salerno, Bar No. 167840
16                                                    nsalerno@heroldsagerlaw.com
                                                      Drew P. Rosell, Bar No. 306524
17                                                    drosell@heroldsagerlaw.com
                                                      Attorneys for Defendant ENDURANCE
18                                                    AMERICAN SPECIALTY INSURANCE
19                                                    COMPANY dba SOMPO INTERNATIONAL
                                                      INSURANCE
20

21                                                ORDER

22          PURSUANT TO STIPULATION, IT IS SO ORDERED that the parties shall file a
23 stipulation of dismissal on or before 90 days from the entry of this order.

24

25 DATED: _______6/24/2021_______                 _______________________________________
                                                  JUDGE OF THE UNITED STATES DISTRICT
26                                                COURT
27

28
                                                      3
     STIPULATION AND PROPOSED ORDER TO EXTEND DEADLINE                           CASE NO. 3:20-cv-04957-RS
